Little; J.
Where the certificate made by the judge to a bill of exceptions states that it is in many respects untrue and points out particu- ; lars wherein it is inaccurate, the certificate does not conform-to law, and the writ of error must be dismissed. It is not the office of the certificate to correct erro'rs in the bill of exceptions; for the same-should not be certified at all until it shall have been made to speak the truth. See Hawkins v. Mayor & Council of Americus, 102 Ga. 786. Writ of error dismissed.

All the Justices concurring.